DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of record Christopher Boehm on 12 February 2020.
Claim 5 line 7 has been amended as follows: 
“bringing the first and second axial thrust surfaces 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed medical device. The closes prior art of record is Henderson et al. (US 2015/0297833 A1).
Regarding claims 1 and 24, the prior art of record fails to anticipate or render obvious the pre-filled syringe further including a piston rod secured in translation with the piston and movably mounted relative to the syringe body in the axial direction of displacement. The device of Henderson et al. teaches a piston rod (10.1 Fig 2) that is disconnected from the piston (8 Fig 1). There is no motivation to modify the piston rod of Henderson et al. to be secured in translation with the piston.
Regarding claim 23, the prior art of record fails to anticipate or render obvious wherein the package includes a guide assembly configured to guide one of the first and second package portions (2, 3 Fig 9) opening on a hinge from the storage configuration to the intermediate activation configuration and from the intermediate activation configuration to the opening configuration (Fig 8-9). There is no motivation to modify the package portion to open helically as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bode (US 2019/0083701 A1) discloses a syringe with pressure applied to a piston to lower to pressure needed to unstick the piston upon use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                        
/A.E.G./Examiner, Art Unit 3783
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783